DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-8 and 21-39 are presented for examination. Applicant filed a response to a non-final Office action on 01/15/2021 amending claim 31; canceling claims 10-16 and 19; and adding claims 32-39. Examiner has withdrawn the previous § 103 rejections of claims 1-8 and 21-31. Examiner has, however, established new § 103 rejection for claims 1-8 and 21-39 in the instant Office action. 

Response to Arguments


Examiner has carefully considered Applicant’s arguments directed to the previous § 103 rejection, but they are moot in view of new § 103 rejection.    



Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 29-30, 32, and 38, are rejected under 35 U.S.C. § 103 as being unpatentable over Yang (2010/0280952 A1) in view of Little (2006/0112266 A1), further in view of Walker (2009/0265248 A1), and further in view of He (2004/0118920 A1).

As to claim 1, Yang shows receiving a request for a payment verification code, the request for the payment verification code including at least attribute data related to a package to be transferred (Yang: page 2, ¶¶ 32-34; and page 4, ¶¶ 51-52); applying a message authentication code algorithm over the received attribute data using a software key (Yang: page 2, ¶ 35; page 3, ¶ 36; and page 4, ¶¶ 52-53); and generating the payment verification code based upon the applying of the message authentication code algorithm to the attribute data, the payment verification code representing payment having been provided for the package to be transferred (Yang: page 3, ¶ 37; and page 4, ¶¶ 54-55). 
Yang does not show a memory configured to store non-transitory computer-readable instructions for applying a message authentication code algorithm to received data and a software key, and a hardware processor configured to execute the program steps; and 
Yang in view of Little does not show transmitting the generated payment verification code and a nonce, the generated payment verification code and the nonce being produced for addition to a face of the package to be transferred; and marking at least one face of the package to be transferred with the received payment verification code and the nonce. Walker shows transmitting the generated payment verification code and a nonce, the generated payment verification code and the nonce being produced for addition to a face of the package to be transferred (Walker: page 3, ¶¶ 32-33); and marking at least one face of the package to be transferred with the received payment verification code and the nonce (Walker: page 3, ¶ 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little by transmitting the generated payment verification code and a nonce, the generated payment verification code and the nonce being produced for addition to a face of the package to be transferred; and marking at least one face of the package to be 
Yang in view of Little, and further in view of Walker, does not show the payment verification code being an alphanumeric character string. He shows the payment verification code being an alphanumeric character string (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, and further in view of Walker, by the payment verification code being an alphanumeric character string of He in order to verify that the tag being read corresponds to the tag that was intended to be read (He: page 1, ¶ 10). 

As to claim 2, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, and further in view of He, does not show that the attribute data includes at least one of destination address information, a postage value, a date, and service information. Walker shows that the attribute data includes at least one of destination address information, a postage value, a date, and service information (Walker: page 3, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, and further in view of He, by the attribute data including at least one of destination address information, a postage value, a date, and service information of Walker in order to provide automated self-service shipping services to customers (Walker: page 1, ¶ 2).


As to claim 3, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, and further in view of He, does not show that the request for payment verification includes payment information for purchase of postage in an amount corresponding to postage value. Walker shows that the request for payment verification includes payment information for purchase of postage in an amount corresponding to postage value (Walker: page 3, ¶¶ 32-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, and further in view of He, by the request for payment verification including payment information for purchase of postage in an amount corresponding to postage value of Walker in order to provide automated self-service shipping services to customers (Walker: page 1, ¶ 2).

As to claim 29, Yang shows receiving a request for a payment verification code, the request for the payment verification code including at least attribute data related to a package to be transferred (Yang: page 2, ¶¶ 32-34; and page 4, ¶¶ 51-52); applying a message authentication code algorithm over the received attribute data using a software key (Yang: page 2, ¶ 35; page 3, ¶ 36; and page 4, ¶¶ 52-53); and generating the payment verification code based upon the applying of the message authentication code algorithm to the attribute data, the payment verification code representing payment having been provided for the package to be transferred (Yang: page 3, ¶ 37; and page 4, ¶¶ 54-55).  
Yang does not show a memory configured to store non-transitory computer-readable instructions for applying a message authentication code algorithm to received data 
Yang in view of Little does not show transmitting the generated payment verification code and a nonce, the generated payment verification code and the nonce being produced for addition to a face of the package to be transferred; and marking at least one face of the package to be transferred with the received payment verification code and the nonce. Walker shows transmitting the generated payment verification code and a nonce, the generated payment verification code and the nonce being produced for addition to a face of the package to be transferred (Walker: page 3, ¶¶ 32-33); and marking at least one face of the package to be transferred with the received payment verification code and the nonce (Walker: page 3, ¶ 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang in view of Little by transmitting the generated payment verification code and a nonce, the generated payment verification code and the nonce being produced for addition to a 
Yang in view of Little, and further in view of Walker, does not show the payment verification code being an alphanumeric character string. He shows the payment verification code being an alphanumeric character string (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang in view of Little, and further in view of Walker, by the payment verification code being an alphanumeric character string of He in order to verify that the tag being read corresponds to the tag that was intended to be read (He: page 1, ¶ 10).

As to claim 30, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, and further in view of He, does not show that the software key is unique to a location the package is being transferred from. Walker shows that the software key is unique to a location the package is being transferred from (Walker: page 3, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Yang in view of Little, and further in view of He, by the software key being unique to a location the package is being transferred from of Walker in order to provide automated self-service shipping services to customers (Walker: page 1, ¶ 2).



 
As to claim 38, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, and further in view of Walker, does not show marking the least one face of the package to be transferred with the received payment verification code includes hand writing the payment verification code on the at least one face of the package. He shows marking the least one face of the package to be transferred with the received payment verification code includes hand writing the payment verification code on the at least one face of the package (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, and further in view of Walker, by marking the least one face of the package to be transferred with the received payment verification code includes hand writing the payment verification code on the at least one face of the package of He in order to verify that the tag being read corresponds to the tag that was intended to be read (He: page 1, ¶ 10). 

Claims 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang  in view of Little, further in view of Walker, further in view of He, and further in view of Newson (7,412,542 B1).

As to claim 4, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, further in view of Walker, and further in view of He, does not show that the message authentication code is a 6 character alphanumeric character string. Newson shows that the message authentication code is a 6 character alphanumeric character string (Newson: col. 8, lines 11-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, further in view of Walker, and further in view of He, by the message authentication code being a 6 character alphanumeric character string of Newson in order to provide secure data (Newson: col. 8, lines 31).

As to claim 5, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, further in view of Walker, and further in view of He, does not show that the payment verification code is an 8 character alphanumeric string. Newson shows that the payment verification code is an 8 character alphanumeric string (Newson: col. 8, lines 11-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, further in view of Walker, and further 

As to claim 6, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, further in view of Walker, and further in view of He, does not show that the nonce is a 2 digit alphanumeric character string. Newson shows that the nonce is a 2 digit alphanumeric character string (Newson: col. 8, lines 11-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, further in view of Walker, and further in view of He, by the nonce being a 2 digit alphanumeric character string of Newson in order to provide secure data (Newson: col. 8, lines 31).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Little, further in view of Walker, further in view of He, and further in view of Adkins (2017/0163641 A1).

As to claim 7, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, further in view of Walker, and further in view of He, does not show that the generating of the payment verification code comprises encoding the message authentication code using Base32 encoding. Adkins shows that the generating of the payment verification code comprises encoding the message authentication code using Base32 encoding (Adkins: page 3, ¶ 30). It would have .


Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Little, further in view of Walker, further in view of He, and further in view of Li (2015/0188915 A1).

As to claim 8, Yang in view of Little, further in view of Walker, and further in view of He, shows all the elements of claim 1. Yang in view of Little, further in view of Walker, and further in view of He, does not show that request is received from a first client terminal and the response is provided to a second client terminal. Li shows that request is received from a first client terminal and the response is provided to a second client terminal (Li: page 1, ¶ 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, further in view of Walker, and further in view of He, by request being received from a first client terminal and the response is provided to a second client terminal of Li in order to verify identity information using social networking application (Li: page 1, ¶ 8).

Claims 21-28, 31, 34-37, and 39, are rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak (2010/0306533 A1).

As to claims 21 and 24, Yang shows  receiving, from a user, a request for a payment verification code, the request for the payment verification code including at least attribute data related to a package (Yang: page 2, ¶¶ 32-34; and page 4, ¶¶ 51-52); identifying a payment verification code, the payment verification code being based upon a result of applying a message authentication code algorithm to the received attribute data and representing payment having been provided for the package (Yang: page 3, ¶¶ 36-37; and page 4, ¶¶ 52-55); and generating the payment verification code and a nonce, the payment verification code and the nonce being produced for addition to a face of the package (Yang: page 3, ¶¶ 38-39; and page 4, ¶¶ 56-57).
Yang does not show a hardware processor and a memory, wherein the mobile computing device is configured to execute instructions stored on a non-transitory computer-readable storage medium which, when executed by the hardware processor, cause the hardware processor to perform a method for controlling at least one operation of the mobile computing device. Little shows a hardware processor and a memory, wherein the mobile computing device is configured to execute instructions stored on a non-transitory computer-readable storage medium which, when executed by the hardware processor, cause the hardware processor to perform a method for controlling at least one operation of the mobile computing device (Little: page 1, ¶¶ 10-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the non-transitory computer readable medium of Yang by a hardware processor and a memory, wherein the mobile computing device is configured to execute instructions stored on a non-transitory computer-readable storage 
Yang in view of Little does not show the payment verification code including at least attribute data related to a physical package to be transferred; and marking at least one face of the package to be transferred with the payment verification code and nonce. Walker shows the payment verification code including at least attribute data related to a physical package to be transferred (Walker: page 3, ¶¶ 32-33); and marking at least one face of the package to be transferred with the payment verification code and nonce (Walker: page 3, ¶ 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the non-transitory computer readable medium of Yang in view of Little by the payment verification code including at least attribute data related to a physical package to be transferred; and marking at least one face of the package to be transferred with the payment verification code and nonce of Walker in order to provide automated self-service shipping services to customers (Walker: page 1, ¶ 2).
Yang in view of Little, and further in view of Walker, does not show the payment verification code being an alphanumeric character string. He shows the payment verification code being an alphanumeric character string (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the non-transitory computer readable medium of Yang in view of Little, and further in view of Walker, by the payment 
Yang in view of Little, further in view of Walker, and further in view of He, does not show the nonce being an alphanumeric character string. Phatak shows the nonce being an alphanumeric character string (Phatak: page 1, ¶ 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the non-transitory computer readable medium of Yang in view of Little, further in view of Walker, and further in view of He, by the nonce being an alphanumeric character string of Phatak in order to provide strong security mechanism (Phatak: page 1, ¶ 9).

As to claim 22, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 21. Yang in view of Walker, further in view of He, and further in view of Phatak, does not show that the computing device is a mobile computing device or a stand-alone kiosk. Little shows that the computing device is a mobile computing device or a stand-alone kiosk (Little: page 2, ¶ 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Yang in view of Walker, further in view of He, and further in view of Phatak, by the computing device being a mobile computing device or a stand-alone kiosk of Little in order to authenticate the user (Little: page 2, ¶ 23).



As to claim 25, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 24. Yang in view of Walker, further in view of He, and further in view of Phatak, does not show that the mobile computing device stores the instructions in the memory. Little shows that the mobile computing device stores the instructions in the memory (Little: page 1, ¶¶ 10-11; and page 2, ¶ 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang n view of Walker, further in view of He, and further in view of Phatak, by the mobile computing device storing the instructions in the memory of Little in order to authenticate the software (Little: page 2, ¶ 23).

As to claim 26, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 24. Yang in view of Walker, further in view of He, and further in view of Phatak, does not show that the mobile computing device is configured to load the instructions from the non-transitory computer-readable storage medium into the memory device. Little shows that the mobile computing device is configured to load the instructions from the non-transitory computer-readable storage medium into the memory device (Little: page 1, ¶¶ 10-11). It would have been 

As to claim 27, Yang shows transmitting a request for a payment verification code, the request for the payment verification code including at least attribute data related to a package to be transferred (Yang: page 2, ¶¶ 32-34; and page 4, ¶¶ 51-52); and receiving, in response to the transmitted request, a payment verification code and a nonce, the payment verification code being based upon a result of applying a message authentication code algorithm to the transmitted attribute data and representing payment having been provided for the package (Yang: page 3, ¶¶ 36-37; and page 4, ¶¶ 52-55). 
Yang does not show communicating via the Internet. Little shows communicating via the Internet (Little: page 2, ¶ 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang by communicating via the Internet of Little in order to authenticate software (Little: page 1, ¶ 6).
Yang in view of Little does not show marking at least one face of the package to be transferred with the received payment verification code and the nonce. Walker shows marking at least one face of the package to be transferred with the received payment verification code and the nonce (Walker: page 3, ¶ 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Yang in view of Little, and further in view of Walker, does not show the payment verification code being an alphanumeric character string. He shows the payment verification code being an alphanumeric character string (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, and further in view of Walker, by the payment verification code being an alphanumeric character string of He in order to verify that the tag being read corresponds to the tag that was intended to be read (He: page 1, ¶ 10).
Yang in view of Little, further in view of Walker, and further in view of He, does not show the nonce being an alphanumeric character string. Phatak shows the nonce being an alphanumeric character string (Phatak: page 1, ¶ 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang in view of Little, further in view of Walker, and further in view of He, by the nonce being an alphanumeric character string of Phatak in order to provide strong security mechanism (Phatak: page 1, ¶ 9).

As to claim 28, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 27. Yang also shows that the transmitted request includes payment information (Yang: page 2, ¶¶ 31-33).

As to claim 31, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 24. Yang in view of Little, further in view of He, and further in view of Phatak, does not show that the software key is unique to a location the package is being transferred from. Walker shows that the software key is unique to a location the package is being transferred from (Walker: page 3, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang in view of Little, further in view of He, and further in view of Phatak, by the software key being unique to a location the package is being transferred from of Walker in order to provide automated self-service shipping services to customers (Walker: page 1, ¶ 2).

As to claim 33, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 1. Yang in view of Little, further in view of Walker, and further in view of Phatak, does not show that the attribute data is received using optical character recognition. He shows that the attribute data is received using optical character recognition (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang in view of Little, further in view of Walker, and further in view of Phatak, by the attribute data is received using optical character recognition of He in order to verify that the tag being read corresponds to the tag that was intended to be read (He: page 1, ¶ 10). 


As to claims 34 and 36, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claims 1 and 24. Yang in view of Little, further in view of Walker, and further in view of He, shows that generating the payment verification code includes applying of the message authentication code algorithm to a customer-specific code in addition to the attribute data. Phatak shows that generating the payment verification code includes applying of the message authentication code algorithm to a customer-specific code in addition to the attribute data (Phatak: page 3, ¶ 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Yang in view of Little, further in view of Walker, and further in view of He, by generating the payment verification code includes applying of the message authentication code algorithm to a customer-specific code in addition to the attribute data of Phatak in order to provide strong security mechanism (Phatak: page 1, ¶ 9).
 
As to claims 35 and 37, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claims 34 and 36. Yang in view of Little, further in view of Walker, and further in view of He, shows that the customer-specific code is a customer-supplied code word. Phatak shows that the customer-specific code is a customer- supplied code word (Phatak: page 3, ¶ 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Yang in view of Little, further in view of Walker, and further in view of He, by the customer-specific code being a customer- 

As to claim 39, Yang in view of Little, further in view of Walker, further in view of He, and further in view of Phatak, shows all the elements of claim 24. Yang in view of Little, further in view of Walker, and further in view of Phatak, does not show marking the least one face of the package to be transferred with the received payment verification code includes hand writing the payment verification code on the at least one face of the package. He shows marking the least one face of the package to be transferred with the received payment verification code includes hand writing the payment verification code on the at least one face of the package (He: pages 7-8, ¶ 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang in view of Little, further in view of Walker, and further in view of Phatak, by marking the least one face of the package to be transferred with the received payment verification code includes hand writing the payment verification code on the at least one face of the package of He in order to verify that the tag being read corresponds to the tag that was intended to be read (He: page 1, ¶ 10). 

Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Dicker (2017/0213212 A1) discloses: 
[0058] . . . (vi) a unique host-based transaction identifier (e.g., any suitable data element, such as a 3 or 4 character alphanumerical string, that may be randomly or uniquely generated by host device 100 for association with the transaction being conducted.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619